NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                  Submitted June 13, 2013
                                   Decided June 17, 2013

                                            Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge



No. 12-2127                                                   Appeal from the United
                                                              States District Court for the
UNITED STATES OF AMERICA,                                     Southern District of Illinois.
      Plaintiff-Appellee,

              v.                                              No. 3:11-CR-30188-001-DRH
                                                              David R. Herndon,
DUANE L. MOORE,                                               Chief Judge.
     Defendant-Appellant.




                                             Order

       In light of counsel’s memorandum indicating that Moore remains content with
his plea of guilty after discussing the issue identified in our order of March 19, we ac-
cept the Anders filing, allow counsel to withdraw, and dismiss the appeal as frivolous.